PER CURIAM.
The plaintiff appeals a final judgment entered pursuant to a directed verdict for the defendant at the close of all the evidence. The trial judge determined that the evidence, viewed in the light most favorable to the plaintiff, a guest passenger in the car of the defendant, was insufficient as a matter of law to establish gross negligence. We have reviewed the record in the same light and we conclude that plaintiff has failed to present evidence that defendant’s actions show a conscious indifference for the safety of others. See Carraway v. Revel, Fla., 116 So.2d 16.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.